EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO NON-STATUTORY STOCK OPTION AGREEMENT
 
PRIMAL SOLUTIONS, INC.
2006 STOCK OPTION PLAN


THIS FIRST AMENDMENT TO NON-STATUTORY STOCK OPTION AGREEMENT (the “Amended
Agreement”) is effective this 19th day of June, 2008 (the “Effective Date”),
between PRIMAL SOLUTIONS, INC., a Delaware corporation (the “Company”), and
______________________________, an employee of the Company or one or more of its
Subsidiaries (“Optionee”).  All capitalized terms not otherwise defined herein
shall have the meaning set forth in the Primal Solutions, Inc. 2006 Stock Option
Plan, as amended (the “Plan”).
 
WITNESSETH:


WHEREAS, the Company and Optionee entered into that certain Non-Statutory Stock
Option Agreement dated as of ______ __, _____ (the “Original Agreement”),
pursuant to which Optionee has an option to purchase up to ___________ shares of
the Company’s Common Stock (prior to giving effect to the reverse stock split of
the Company’s Common Stock currently being contemplated) pursuant to the terms
and conditions of the Original Agreement; and


WHEREAS, the Company and Optionee desire to amend the Original Agreement on the
terms and conditions set forth in this First Amendment.


NOW, THEREFORE, in consideration of the promises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


1.  
MODIFICATION OF THE ORIGINAL AGREEMENT

 
1.1  
Paragraph 3 Exercise of Option.  Paragraph 3 of the Original Agreement shall be
deleted in its entirety and replaced with the following:

 
3.           Exercise of Option.  Unless expired as provided in Paragraph 5
below, this Option may be exercised from time to time after the Date of Grant to
the extent of Shares that have vested in accordance with the vesting schedule
set forth below.  Optionee’s right to exercise the Option accrues only in
accordance with the vesting schedule set forth below and, except as otherwise
provided herein, only to the extent that Optionee remains in the continuous
employ or service of the Company or a Subsidiary as specified in the Plan:
 

 
 
Vesting Date
Number of Shares as to which
Option May Be Exercised
   
 
                                                                   



 
The Option shall not be transferable except by will or the laws of descent and
distribution.  The Option may be exercised, during the lifetime of the holder,
only by the holder.



--------------------------------------------------------------------------------


 
 
1.2  
Paragraph 5 Expiration of Option.  Paragraph 5 of the Original Agreement shall
be deleted in its entirety and replaced with the following:

 
5.           Expiration of Option.  The Option shall expire and become null and
void upon the first to occur of the following:  (a) the expiration of three (3)
months after Optionee ceases to be employed by or retained in the service of the
Company or any of its Subsidiaries for any reason other than termination for
cause or due to death or total disability, as specified in the Plan; (b) a
period of one (1) year shall have elapsed since Optionee’s death or total
disability, as specified in the Plan; (c) a period of ten (10) years shall have
elapsed since the Date of Grant; or (d) Optionee’s employment or service shall
have been terminated for cause.
 
2.  
MISCELLANEOUS

 
2.1  
No Other Amendments.  Except as expressly modified and amended hereby, the
Original Agreement shall remain in full force and effect.  In the event of any
conflicts between the Original Agreement and this First Amendment, the terms of
this First Amendment shall control.  This First Amendment may only be modified
or amended by a written agreement executed by the parties hereto with the same
formalities and in the same manner as this First Amendment.

 
2.2  
Counterparts. This First Amendment may be executed in several counterparts and
all so executed shall constitute one agreement, binding on all of the parties
hereto, notwithstanding that all of the parties are not signatory to the
original or the same counterpart.  Facsimile signatures to this First Amendment
shall be deemed to constitute original signatures, and facsimile copies hereof
shall be deemed to constitute duplicate original counterparts.

 
2.3  
Binding on Successors. This First Amendment shall be binding upon and shall
inure to the benefit of the successors and permitted assigns of the parties
hereto.

 
2.4  
Severability. If any provision of this First Amendment is declared by a court of
competent jurisdiction to be void or unenforceable, such provision shall be
deemed severed from the remainder of this First Amendment and the balance of
this First Amendment shall remain in effect.

 
2.5  
Governing Instrument and Entire Agreement.  This First Amendment shall in all
respects be governed by the terms and provisions of the Plan, which terms and
definitions are incorporated herein by reference.  In the event of a conflict
between the terms of the Original Agreement (as amended by this First Amendment)
and the terms of the Plan, the terms of the Plan shall control.  There are no
oral agreements between the parties relating to the subject matter hereof, and
the Original Agreement (as amended by this First Amendment) and the terms of the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof.

 
2.6  
Lapse of Option.  This First Amendment shall be null and void in the event
Optionee shall fail to sign and return a counterpart hereof to the Company
within twenty (20) days of its delivery to Optionee.

 
[Signature page follows]
 




 


 

 


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on its behalf, and Optionee has signed this First Amendment to evidence his/her
acceptance of the amendments made herein and of the terms hereof, all as of the
date hereof.
 


 

    PRIMAL SOLUTIONS, INC.      
By:
 
 
     
Its:
 
 
                          Accepted and Agreed:       OPTIONEE        
 
 
        Sign Name        
 
 
        Print Name        
 
 
        Street Address        
 
 
        City, State, and Zip Code        
 
 
        Social Security No.     

 








                                                                                                                                     










 
                                                                              







 
 

--------------------------------------------------------------------------------

 
